Citation Nr: 1022751	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips and back.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This claim was previously before the Board in August 2009, at 
which time the Board remanded it for additional development.  
Unfortunately, additional development is needed before the 
claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  The law particularly required VA to obtain any 
relevant records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2009).

The claims file contains September 2000 and October 2000 
requests to private medical providers to obtain records for a 
claim which the Veteran filed for disability benefits under 
the Social Security Act.  The underlying records from the 
Social Security Administration (SSA) are not in evidence.  
The VCAA requires that VA obtain the SSA records, unless it 
is reasonably certain and documented that such records do not 
exist or that further efforts to obtain these records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all 
VCAA notice obligations have been satisfied in 
accordance with the law and pertinent Court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent. 

2.  Request a copy of the records which were 
the basis of SSA's determination as to whether 
the Veteran is disabled under SSA criteria, to 
include medical and examination reports.

3.  Thereafter, readjudicate the Veteran's claim 
for service connection for degenerative joint 
disease of the hips and back.  If the benefits 
sought on appeal remain denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

